—Judgment *909unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of murder in the second degree (Penal Law § 125.25 [1]) arising out of an incident in which defendant fired a single fatal shot at the victim. We reject defendant’s contention that County Court erred in admitting evidence of a prior uncharged crime. Proof that defendant previously fired shots at the victim was admissible to establish defendant’s intent (see, People v Alvino, 71 NY2d 233, 242; People v Ingram, 71 NY2d 474, 479; People v Wright, 167 AD2d 959, 960, lv denied 77 NY2d 845) and “to complete the narrative of events to assist the jury in its comprehension of the crime” (People v Hamid, 209 AD2d 716, 717, lv denied 87 NY2d 973; see, People v Till, 87 NY2d 835, 837). (Appeal from Judgment of Monroe County Court, Connell, J. — Murder, 2nd Degree.) Present— Denman, P. J., Hayes, Wisner, Callahan and Boehm, JJ.